Title: George Tucker to James Madison, 29 March 1830
From: Tucker, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University.
                                
                                Mar. 29. 1830
                            
                        
                         
                        I have for some time past had serious thoughts of undertaking a biography of Mr. Jefferson, believing that
                            such a work would be interesting to the politicians of all countries, and to every class of American readers– But its
                            success would materially depend upon the aid that would be afforded by those surviving friends who had longest &
                            most intimately known him. In this respect I believe you have an advantage over every other individual, and nothing would
                            so much encourage me to engage in the undertaking, or give me such hopes of success, as the assurance of your favor
                            & assistance. I am, Dear Sir, most respectfully, your obedt. Servt.
                        
                        
                            
                                George Tucker
                            
                        
                    